DETAILED ACTION
Claims 21-40 are pending in the instant application, Applicant amending claims 21, 29, 31, and 39.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 21-40:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 21-40 fall within a statutory class of process, machine, manufacture, or composition of matter.
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed .
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of calculating an optimality index of potential vendors vying for a contract. The abstract idea associated with this mathematical concept is shown by the claim elements of 
calculating, with the processor, for each of the plurality of selectees, a cumulative distribution function, each cumulative distribution function being based on the probability density function;
determining, with the processor, a maximum cumulative distribution function, and determining, for each of the plurality of selectees, an area ratio, wherein the area ratio is determined as a function of the cumulative distribution function of the selectee and the maximum cumulative distribution function;
determining, with the processor, for each of the plurality of selectees, a score percentage, wherein the score percentage is a function of the selectee score of the selectee and a maximum selectee score in the plurality selectee scores;


Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
The limitations of the instant claims only add mere instructions to implement an abstract idea on a computer, merely using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 21-40 are not patent eligible under 35 USC 101.

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-26, 28-29, 31-36, and 38-39 are rejected under 35 U.S.C. 103 as unpatentable over Kansal, US 2002/0055900, in view of Aycock, US 6,765,138.
AS TO CLAIM 21 
receiving, with a processor, an optimality index request;
receiving, with the processor, a selectee matchability score;
receiving, with the processor, a competitor bidding pool, the competitor bidding pool comprising one or more competitor selectees;
retrieving, with the processor, from a database of selectee scores, one or more competitor selectee scores, the one or more competitor selectee scores comprising a selectee matchability score for each of the one or more competitor selectees in the bidding pool;
Kansal (paragraph 35 and table 1) teaches receiving various input data.

generating, with the processor, a combined bidding pool, the combined bidding pool comprising a plurality of selectees and a plurality of selectee scores, the plurality of selectees comprising the prospective selectee and the competitor bidding pool, and the plurality of selectee scores comprising the selectee matchability score and the one or more competitor selectee scores;
Kansal (paragraph 36) teaches creating a combined bidding pool of all selectees.

generating, with the processor, based on the plurality of selectee scores, a probability density function of a score distribution of the combined bidding pool;
calculating, with the processor, for each of the plurality of selectees, a cumulative distribution function, each cumulative distribution function being based on the probability density function;
Kansal (paragraph 41-46) teaches calculating the intrinsic rating of each selectee.

determining, with the processor, a maximum cumulative distribution function, and determining, for each of the plurality of selectees, an area ratio, wherein the area ratio is determined as a function of the cumulative distribution function of the selectee and the maximum cumulative distribution function;
determining, with the processor, for each of the plurality of selectees, a score percentage, wherein the score percentage is a function of the selectee score of the selectee and a maximum selectee score in the plurality selectee scores;
Kansal (paragraphs 47-50) teaches calculating a two-way rating between each pairwise combination of selectees.

determining, with the processor, for each of the plurality of selectees, an optimality index, wherein the optimality index is a function of the area ratio and the score percentage;
Kansal (paragraphs 51-62) teaches an adjusted vendor rating based upon the pairwise combinations (vendor ratings) previously calculated.

providing the optimality index of the prospective selectee and further providing at least one recommendation tailored to the prospective selectee based on the optimality index of the prospective selectee and a comparison of the optimality index to a predefined threshold, wherein providing the at least one recommendation comprises generating and providing to the prospective selectee a prompt to provide further information for finalizing the at least one recommendation and a prompt to reject the at least one recommendation.

Kansal does not explicitly teach satisfying a threshold measure for selecting a supplier. However, Aycock (column 7, lines 38-45) teaches meeting a minimum satisfactory level of maturity, where maturity is the functional equivalent to suitability of the instant application.
The recited additional prompts are additional steps of data entry and do not patentably distinguish the instant application from the cited prior art, as Kansal (paragraph 35 and table 1) teaches receiving various input data.
Kansal (paragraph 10) explicitly cites to Aycock as known prior art. As such, it would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Kansal and Aycock, as Aycock is considered by Kansal to be in the same scope and type of endeavor.

AS TO CLAIM 22 (of 21) 
wherein the step of determining the optimality index is calculated using a first equation
            
                π
                =
                
                    
                        100
                         
                        ×
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        v
                                    
                                
                            
                            
                                m
                                a
                                x
                                S
                            
                        
                    
                
                ×
                
                    
                        e
                    
                    
                        -
                        φ
                    
                
            
        
wherein             
                π
            
         is a raw optimality value, Sv is the selectee score, maxS is the maximum selectee score, e is a natural log base e, and             
                -
                φ
            
         is a negative of the area ratio of the selectee; 
using a second equation
            
                Ω
                 
                =
                t
                r
                u
                n
                c
                
                    
                        
                            
                                π
                            
                            
                                
                                    
                                        π
                                    
                                    
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        ×
                        100
                    
                
            
        
wherein  is the optimality index, a trunc() function is a function for truncation of a positive real number, and             
                
                    
                        π
                    
                    
                        m
                        a
                        x
                    
                
            
         is a postulated optimal-case maximum possible value of the raw optimality value.
Kansal (paragraphs 47-63) teaches concerning percentage analysis, both in raw and adjusted form.

AS TO CLAIM 23 (of 21) 
wherein the optimality index request is provided by the prospective selectee.
Kansal (paragraph 31) teaches commoditization of contracts, whereby a vendor may wish to simulate a possible RFP to assess their suitability for the contract.

AS TO CLAIM 24 (of 21) 
wherein the optimality index request is provided by a user other than the prospective selectee, and wherein the method further includes a step of designating the prospective selectee as a target of the optimality index request.
Kansal (paragraph 63) teaches providing the adjusted vendor rating to the requestor.

AS TO CLAIM 25 (of 21) 
wherein the step of receiving, with the processor, a competitor bidding pool comprises receiving one or more competitor names provided along with the name of a prospective selectee.
Kansal (paragraph 63 and table 1) teaches vendor designations which are functional equivalents of names as they allow the requestor to distinguish between bids.

AS TO CLAIM 26 (of 21) 
wherein the step of receiving, with the processor, a competitor bidding pool comprises at least one of: generating a list of selectee names eligible to compete with the prospective selectee and receiving a user selection from the list of selectee names, generating a list of selectee names likely to compete with the prospective selectee and receiving a user selection from the list of selectee names, and retrieving a retained bidding pool for the prospective selectee from a memory.
Kansal (paragraph 63 and table 1) teaches vendor designations which are functional equivalents of names as they allow the requestor to distinguish between bids.

AS TO CLAIM 28 (of 21) 
wherein the step of generating at least one recommendation tailored to the prospective selectee comprises:
performing at least one of: a comparison of the prospective selectee to one or more competitors, and a comparison of the prospective selectee to historical data of the prospective selectee;
identifying one or more reasons for a difference in suitability between the prospective selectee and the one or more competitors or the historical data;
generating the at least one recommendation based on the one or more reasons.
Kansal (paragraphs 78-85) teaches assessing differences between selectees based on historical data and then recommending which are statically significant and which are not.

AS TO CLAIM 29 (of 21) 
automatically preparing a request for selection for the prospective selectee when an optimality index is above a predefined threshold.
Kansal (paragraph 35) teaches concerning vendor selection.

AS TO CLAIM 30 (of 21) 
wherein the prospective selectee is a prospective government contract vendor and a selector is a government entity.
Kansal does not explicitly teach, but Aycock (column 1, lines 11-20) teaches an embodiment of a government entity selecting amongst government contract vendors. The rationale for combination given above applies here.

AS TO CLAIMS 31-36 and 38-40 
The claims recite elements substantially similar to those recited in claims 21-26 and 28-30. Thus, the art and rationale of claims 21-26 and 28-30 applies. 

Allowable Subject Matter
Claims 27 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under double patenting:
Applicant’s terminal disclaimer is approved and the previous rejection under double patenting is withdrawn.

Concerning the rejection under 35 USC 112:
Applicant’s arguments were persuasive and the rejection under 35 USC 112 is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argues that a mathematical concept is not "recited" by the present claims under Step 2A, Prong I of the § 101 test. Applicant argues that the claims do not recite a mathematical concept because a mathematical calculation be claimed. This argument is unpersuasive because the cited claim language of “calculating, with the processor, for each of the plurality of selectees, a cumulative distribution function” clearly recites a mathematical calculation, similar to “managing a stable value protected life insurance policy via performing calculations” (MPEP 2106.04(a)(2)(1)(C)(iv)).
Applicant further submits that the present claim limitations provide for a "practical application" as the present application operates to provide improved data analysis of buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  

“The dependent claims’ narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.” (page 9) and

“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”

As such, a narrow abstract idea is still an abstract idea and patent ineligible.

Concerning the rejection under 35 USC 102:
Applicant’s argues that the instant disclosure and the cited prior art work on different principles and that this 

Concerning the rejection under 35 USC 103:
Applicant’s argues that one having ordinary skill in the art would not combine Kansal with the facts officially notice, as Kansal teaches away from the claimed invention. For a correct argument of "teaching away", the teaching must be of the character that a proposed combination of elements is physically impossible or actively inoperative. A good example of a “teaching away” is in the chemical art, where the proposed combination of two chemicals would result in an explosion (when an explosion is not the desired outcome). In the instant art and case, the prior art merely teaches the advantages and disadvantages of each element, which one having ordinary skill in the art would then be left to decide the balances and trade-off between the two when making a combination of those elements.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623